Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Examiner’s Comments

Based upon the most recently submitted amendment and remarks, and the approved terminal disclaimer, the examiner notes the double patenting rejection and 112 rejections have been withdrawn.

	

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The following claims including 18,19,21-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Breebaart et al (US 20090043591 A1) and further in view of Faller (US 20070291951 A1).

claim 18, Breebaart discloses a multi-channel decoder (Fig. 7) apparatus for generating a binaural signal from an input signal (input to 701) derived from an original multi-channel signal using parameters, the apparatus comprising: 
a gain factor calculator (parameter means para. 45) for calculating at least one gain factor  (weighting) for reducing or eliminating the energy-error, based on weighting parameters related to the input channels of the input signals and filter characteristics of head related transfer function based filters 705 (fig. 7) (weighting of the spatial parameter data based on the relative energy measure, Para. 45, where the spatial parameter data is based on input channels/signals as per the input to 701/707 in fig. 7 and hrtfs as the parametric data as per the abstract, and further noting in para. 163: The parameter processor 707 can extract this information and use it to determine the HRTF parameters. For example, it may retrieve the HRTF parameters stored for the indication sound source position(s).); and 

a filter processor ( 701,703,705) for filtering the input signal using the at least one gain factor (the weighting applied to the parameters via 707 and the parameter means cited in para. 45), and the filter characteristics (the parameters and weighting as applied by the filter processor are filter characteristics) to obtain an energy-corrected binaural signal (output of 705), 
However, Breebaart does not disclose the gain factor calculator is operative to calculate at least one gain factor for a binaural channel of the binaural signal based on a ratio of a weighted linear combination of energies of channel impulse responses of the hrtf based filters for the binaural channel.


Where the equation 20 of Faller as implemented in the system of Breebaart comprises a ratio of a weighted linear combination of energies of channel impulse responses of the HRTF filters for the binaural channel 


As per claim 19,  the apparatus of claim 18, wherein the filter processor is operative to calculate filter coefficients for two gain adjusted filters for each channel of the input signal and to filter the input channel using each of the two gain adjusted filters (the implementation/calculation of the 

	As per claim 20, it is not included in the claimset and is read as cancelled.

Per claim 21, The apparatus of claim 18, wherein the gain factor calculator is operative to calculate the gain factor based on an energy of a combined impulse response of the filter characteristics, the combined impulse response being calculated by adding or subtracting individual filter impulse responses (per the equation of Faller as per the claim 18 rejection).  

Per claim 22, the apparatus of claim 18, wherein gain factor calculator is operative to calculate the gain factor based on a combination of powers of individual filter impulse responses  (per the equation of Faller as per the claim 18 rejection).  
Per claim 23, the apparatus of claim 18, wherein the gain factor calculator is operative to calculate the gain factor based on an expression having a numerator and a denominator, the numerator having a combination of powers of individual filter impulse filter responses, and the denominator having a weighted addition of powers of individual filter impulse responses (per the equation of Faller as per the claim 18 rejection).  
Per claim 24, the apparatus of claim 18, wherein the gain factor calculator is operative to calculate a common gain factor for a left binaural channel and a right binaural channel (in the situation where there is no relative energy difference between the binaural channels, then the gain factor will be the same/common for both channels as the purpose of the gain is to compensate for the energy difference as cited in the claim 1 rejection).
Per claim 25, the apparatus of claim 18, wherein the gain calculator is operative to calculate the gain factor subband-wise, and in which the filter processor is operative to apply the gain factor subband-wise ((para. 74, the subband down mixed stereo signal in Breebaart and also equation 20 in Faller).

As per claim 26,  the decoder of claim 18 rejection performs the steps comprising a method of multi-channel decoding for generating a binaural signal from an input signal derived from an original multi-channel signal using parameters, the method comprising: calculating at least one gain factor for reducing or eliminating [[the]] an energy-error, based on weighting parameters related to [[the]] input channels of the input signal and filter characteristics of head related transfer function based filters of the binaural signal is calculated based on a ratio of a weighted linear combination of energies of channel impulse responses of the head related transfer function based filters for the binaural channel.

Per claim 27, the processor based system of the claim 18 and 26 rejections requires a computer readable memory device embodying instructions in order to implement the method in accordance with claim 26.

Response to Arguments

The submitted arguments have been considered but are moot in view of the new grounds of rejection.

As per applicant’s arguments that the cited prior art Faller does not disclose HRTF based filters, the examiner notes the cited portions of Breebaart in the claim 18 rejection above which disclose the HRTF filters.
Additionally, the short time subband power values as disclosed by the prior art are based on both the signals and associated parameters received by stage 701 in fig. 7 of Breebaart, where the parameters represent the energy of the channel impulse responses, as that is inherent to an HRTF filter because the transfer function related to the head is part of the impulse response of the channel.  Additionally the energies of the impulse responses are part of the HRTF filters as per blocks 701, 705.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  





571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
February 15, 2022